DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated March 10, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 211-254 and 257-280 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed March 10, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 211-213; cancelation of claim(s) 1-210, 255, and 256; and addition of new claim(s) 257-280. 
Applicants elected without traverse Group I, drawn to a pharmaceutical composition comprising 4-((R)-2-[5-(2-fluoro-3-methoxy-phenyl)-3-(2-fluoro-6-trifluoromethyl-benzyl)-4- methyl-2,6-dioxo-3,6-dihydro-2H-pyrimidin-1-yl]-1-phenyl-ethylamino)-butyric acid (Compound A) or a pharmaceutically acceptable salt thereof:

    PNG
    media_image1.png
    269
    312
    media_image1.png
    Greyscale
;
and an anti-gelling agent as the elected invention and a formulation comprising an anti-gelling agent, sodium carbonate and a water soluble filler, mannitol as the elected species in the reply filed on August 12, 2019.  The requirement is still deemed proper.  Claims 224-227, 238-241, and 252-254 remain withdrawn.
New claims 257-280 are directed to the elected species.  Thus, claims 257-280  are presently under examination.   Claim 211-223, 228-237, 242-251, and 257-280 are presently under examination as they relate to the elected composition: a formulation comprising an anti-gelling agent, sodium carbonate and a water soluble filler, mannitol.

Priority
The present application is claims benefit of US Provisional Application Nos. 62/547,402 and 62/660,102 filed on August 18, 2017 and April 19, 2018, respectively and to PCT/US2018/043321 filed on July 23, 2018.  The effective filing date of the instant application is August 18, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 201-223, 228-237, 242-251, 255, and 256 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 7,419,983 B2) in view of Li (US 2016/0354315 A1) and Mohr (Standards of Practice for the Pharmacy Technician, Lippincott Williams & Wilkins, 2010, Chapter 8).
Regarding claims 211-223, 228-237, 242-251, 255, and 256, Guo teaches pharmaceutical compositions comprising GnRH antagonists (col 2, line 35-38, and claim 21) wherein the composition comprises a pharmaceutically acceptable carrier or diluent and a compound of formula (I) wherein the compound is 3-2(R)-hydroxycarbonylpropyl-amino-2-phenylethyl-5-(2-fluoro-3-methoxyphenyl)-1-2-fluoro-6-(trifluoromethyl)benzyl-6-methylpyrimidine-2,4(1H,3H)-dione or a pharmaceutically acceptable salt thereof, (claim 22, and col 17, Example 1), wherein the compound is the sodium salt of 3-2(R)-hydroxycarbonylpropyl-amino-2-phenylethyl-5-(2-fluoro-3-methoxyphenyl)-1-2-fluoro-6-(trifluoromethyl)benzyl-6-methylpyrimidine-2,4(1H.3H)-dione (claims 24 and 25):

    PNG
    media_image2.png
    380
    561
    media_image2.png
    Greyscale

Guo does not teach the excipient is an anti-gelling agent, sodium carbonate.
However, Li teaches a stable solid pharmaceutical dosage form for oral administration wherein the dosage form is so designed that the active pharmaceutical ingredient of the drug content is released in a controlled manner (abstract); wherein the API (active pharmaceutical ingredient) is elagolix [0091]; wherein the drug content further comprises an excipient, wherein the excipient is mannitol [0010]; wherein the dosage form comprises a gas-generating component loaded into the first compartment, the gas generating component is sodium carbonate [0111].   Elagolix is equivalent to Compound A. Moreover, Li teaches in certain embodiments the outer layers of the dosage form dissolve immediately and release the embedded drug content when the dosage form is administered.  Thus, Li suggests a composition comprising Compound A wherein the excipients include mannitol and sodium carbonate.  It would have been prima facie obvious to a person of ordinary skill in the art, formulate a solid composition comprising Compound A, mannitol, and sodium carbonate wherein the composition is formulated for immediate release in view of the teachings of Li.  

Regarding the limitation “compressed immediate release tablet,” as set forth above the cited art suggest an tablet composition comprising Compound A, mannitol, and sodium carbonate wherein the composition is formulated for immediate release.  The cited art do not explicitly teach the tablet is compressed.  However, Mohr teaches one of the oldest and most common dosage forms is the oral tablet; the tablet is a solid dosage form that contains an active ingredient (the drug) and may or may not have additional diluents, binders, lubricants, colorings, flavorings, and/or disintegrates; and most commercial tablets on the market today are compressed tablets formed by using pressure and some type of punch machine to create the desired size and shape.  It would have been prima facie obvious to one of ordinary skill in the art to formulate the tablet composition comprising Compound A, mannitol, and sodium carbonate wherein the composition is formulated for immediate release suggested by the prior art in a compressed tablet since compressed tablets are the most common commercially available tablets on the market.

Regarding claims 257-280, Guo teaches for oral administration, suitable pharmaceutical compositions of GnRH receptor antagonists include granules and tablets (col 16, lines 29-31).

Regarding the amount of Compound A of instant claim 211-213, 257, and 269, Guo teaches the GnRH antagonist is in an amount from 0.1 mg to 250 mg, more typically from 1 mg to 60 mg (col 16, lines 1-5).  Regarding the claimed ratio of Compound A to anti-gelling agent of instant claims 211-213, 219, 223, 233, 237, 247, 251, 258, 264, 268, 270, 276, and 280, it would have been obvious to one of ordinary skill in the art to optimize ratio of Compound A and sodium carbonate to formulate a composition comprising Compound A and sodium carbonate because ratio of components is a result-effective variable, i.e. a variable that achieves a recognized result.  Similarly, regarding claims 220, 234, 248, 265, and 277, it would have been obvious to one of ordinary skill in the art to optimize amounts of Compound A, mannitol, and sodium carbonate to formulate a composition comprising Compound A, mannitol and sodium carbonate amounts of active agents and excipients is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable amounts and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosage given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Regarding claims 216, 217, 221, 222, 230, 231, 235, 236, 244, 245, 249, 250, 261, 262, 266, 267, 273, 274, 278, and 279, the prior art does not explicitly teach the anti-gelling agent, sodium carbonate, acts as a stabilizer to reduce formation of Compound B (claims 216, 217, 230, 231, 244, 245, 261, 262, 273, and 274); wherein the composition comprises less than 0.7% Compound B after storage for at least one month at 25°C and 60% relative humidity (claims 221, 235, 249, 266, and 278); or wherein the composition comprises less than 0.7% Compound B after storage from about one month to about three months at 25°C and 60% relative humidity (claim 222, 236, 250, 267, and 279).  However, the above functional and pharmacokinetic properties depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations comprising Compound A and an anti-gelling agent that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Taken together, all this would result in the composition of claims 211-223, 228-237, 242-251, and 257-280 with a reasonable expectation of success.

Response to Arguments
Combination of Guo and Li
Applicant argues:
The combination of Guo and Li does not render the claims obvious because Li requires a dosage form including a compartment with drug content and excipients loaded into the compartment.  independent claims 211-213 are directed to a stable pharmaceutical composition for a compressed immediate release tablet, wherein said composition is in the form of a stable, compressed, immediate release tablet suitable for once or twice daily oral dosing.   Guo prophetically and generically mentions tablets that contain, in addition to a GnRH receptor antagonist, diluents, dispersing and surface active agents, binders and lubricants.  Guo does not refer to a stable, compressed, immediate release tablet. Li, like Guo, does not teach or suggest a stable, compressed, immediate release tablet.  As such, the combination of Guo and Li cannot render the pending claims obvious because neither teach or suggest a composition in the form of a stable, compressed, immediate release tablet comprising elagolix sodium and an anti-gelling agent.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Li teaches in certain embodiments, the other layers of the dosage form dissolve immediately and release the embedded drug content when the dosage form is administered [0110].  Thus, Li teaches that controlled release also encompasses immediate release.  Thus, as set forth above, it would have been prima facie obvious to a person of ordinary skill in the art, formulate a solid composition comprising Compound A, mannitol, and sodium carbonate wherein the composition is formulated for immediate release in view of the teachings of Li.  Moreover, the instant specification discloses that in some embodiments, in certain embodiments, the immediate release tablet releases at least 80% of Compound A or a pharmaceutically acceptable salt thereof in 30 minutes and in some embodiments, the immediate release tablet releases at least 80% of Compound A or a pharmaceutically acceptable salt thereof in 45 minutes.  Li teaches in certain embodiments the frame structure of tablet is made of a material that dissolves between 1-10 minutes, and the substrate dissolves in 2-60 seconds, preferably in 2, 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60 seconds; as shown in FIG. 8B, the API can be released in seconds after the dosage form is administered; in certain embodiments, the Substrate also forms a network, which can further accelerate the release of the API [0101].  Thus, the controlled release formulations of Li read on immediate release compositions.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to formulate the tablet composition comprising Compound A, mannitol, and sodium carbonate wherein the composition is formulated for immediate release suggested by the prior art in a compressed tablet since compressed tablets are the most common commercially available tablets on the market.


Applicant argues:
A person having ordinary skill in the art would not combine Guo and Li in the manner suggested by the office.  A person having ordinary skill in the art would not have looked to utilize the gas- generating component of Li, which is loaded into a compartment of a dosage form, in combination with Guo to form a stable, compressed, immediate release tablet suitable for once or twice daily oral dosing because there would have been no reasonable expectation of success.  Li is directed to "a dosage form including a substrate forming at least one compartment and a drug content loaded into the compartment." Li defines such a "compartment" as "a space, part or room marked or partitioned off by the substrate." Li, ¶ [0082]. Li mentions that the dosage form may comprise a gas-generating component loaded into the compartment. In characterizing its invention, Li states that "[t]he instant invention relates to modified or controlled release oral drug delivery system" and contrasts such controlled release delivery systems with "[c]onventional solid dosage forms, e.g., compressed tablets." 
 
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, the controlled release formulations of Li read on immediate release compositions.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to formulate the tablet composition comprising Compound A, mannitol, and sodium carbonate wherein the composition is formulated for immediate release suggested by the prior art in a compressed tablet since compressed tablets are the most common commercially available tablets on the market.  


Applicant argues:
Li touts its modified or controlled release oral drug delivery system as "offer[ing] advantages over conventional systems, including increased patient compliance, selective pharmacological action, reduced side effects and reduced dosing frequency." Id. As such, Li specifically disparages compressed tablets, instead advocating for dosage forms containing a "compartment" or "space, part or room" into which a drug component and a gas-generating component may be loaded. Id. at ¶¶ [0005], [0012], [0082], [0111]. In light of Li's teachings, a person having ordinary skill in the art would not have had a reasonable expectation of success in obtaining a stable pharmaceutical composition for a compressed immediate release tablet as required to support the Office's obviousness rejection.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  As set forth above, Li suggests a composition comprising Compound A wherein the excipients include mannitol and sodium carbonate.  As set forth above, it was well known in the art that tablet compositions are conventionally compressed tablets.  The fact that Li teaches tablet compositions as nonpreferred does not teach away from formulating a compressed tablet composition or render such compositions nonobvious.


Applicant argues:
	Li teaches away from compressed tablets as recited in the present claims.  Focusing only on the gas-generating component of Li while ignoring the rest of the teaching in Li violates the prohibition against picking and choosing only those parts that are favorable while ignoring the rest.  Li specifically disparages and teaches away from a conventional dosage form such as a compressed tablet, stating that such conventional solid dosage forms suffer from "disadvantages such as minimal therapeutic efficacy due to reduced drug levels or drug toxicity which can occur at high concentrations. This type of drug release does not allow for appropriate plasma drug level balance." As such, Li provides a "modified or controlled release oral drug delivery system, which offers advantages over conventional systems, including increased patient compliance, selective pharmacological action, reduced side effects and reduced dosing frequency."  Li posits its compartment-based solid dosage form as an alternative to what Li characterizes as "[c]onventional solid dosage forms, e.g., compressed tablets." Id. In view of the explicit teachings of Li, a person having ordinary skill in the art would have been discouraged from employing Li's gas-generating component, which is loaded into a compartment, in a compressed tablet.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  As set forth above, Li suggests a composition comprising Compound A wherein the excipients include mannitol and sodium carbonate.  As set forth above, it was well known in the art that tablet compositions are conventionally compressed tablets.  The fact that Li teaches tablet compositions as nonpreferred does not teach away from formulating a compressed tablet composition or render such compositions nonobvious.  As set forth above, the controlled release formulations of Li read on immediate release compositions.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to formulate the tablet composition comprising Compound A, mannitol, and sodium carbonate wherein the composition is formulated for immediate release suggested by the prior art in a compressed tablet since compressed tablets are the most common commercially available tablets on the market.  


Applicant argues:
Combining Guo and Li changes the principle of operation of Li and renders Li unsatisfactory for its intended purpose.  A proposed combination of Guo and Li to yield a compressed tablet would impermissibly change the principle of operation of Li, which requires that its components - both the drug content and the gas-generating component - are "loaded into the compartment."  As mentioned above, Li sought to avoid disadvantages associated with "[c]onventional solid dosage forms." Li, ¶ [0069]. Moreover, a compartment- based solid dosage form is incompatible with a compressed tablet as application of compression forces would undesirably affect the compartments or spaces contained therein.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In response to applicant's argument that the proposed combination of Guo and Li to yield a compressed tablet would impermissibly change the principle of operation of Li, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the teachings of Li are relied upon to establish that sodium carbonate is a known agent for formulating compositions comprising elagolix sodium.  As set forth above, it was known in the art that tablet compositions are conventionally compressed tablets.  Moreover, sodium carbonate is a known excipient utilized in tablet and granule compositions as evidenced by Rowe (Handbook of Pharmaceutical Excipients, Pharmaceutical Press, 2009), cited for evidentiary purposes.  Rowe teaches when sodium carbonate is used in tablets or granules and the tablets or granules come into contact with water, an acid–base reaction occurs in which carbon dioxide gas is produced and the product disintegrates (page 635, left).  Thus, it was well known in the art that sodium carbonate was a known excipient useful tablets and granules for increasing rate of disintegration of the tablet.  Moreover, Rowe teaches sodium carbonate can be added to these formulations as a stabilizing agent (up to 10% w/w) as it absorbs moisture, preventing early effervescent reactions (page 636, left).  Thus, it was known in the art that sodium carbonate was useful as a stabilizing agent in tablet/granule compositions.


Applicant argues:
The cited references do not provide a suggestion to arrive at the claimed weight ratio of elagolix sodium to the anti-gelling agent with a reasonable expectation of achieving a stable, immediate release tablet.  The Office fails to explain why one of ordinary skill would have selected the recited ratio of elagolix sodium to anti-gelling agent. Moreover, the Office fails to explain why, based on the cited references, a person having ordinary skill in the art would have reasonably expected that the recited ratio would provide a stable, immediate release tablet.  The Office has not established that in optimizing the amount of Li's gas-generating component, a person having ordinary skill in the art would have had a reasonable expectation of success of achieving the recited ratio to affect stability of the composition.  Thus, the Office's obviousness rejection cannot be maintained at least because the Office has failed to provide any explanation of why it would have been routine optimization to arrive at the recited ratio and why a person of ordinary skill in the art would have had a reasonable expectation of success that doing so would yield a stable, immediate release tablet.  Additionally, Section 2144.05(III)(C) of the MPEP acknowledges that a person having ordinary skill would not have been motivated to optimize a parameter "'if there is no evidence in the record that the prior art recognized that [that] particular parameter affected the result."' MPEP § 2144.05(III)(C)[R-10.2019] (citing E.I. Dupont de Nemours & Company v. Synvina C. V, 904 F.3d 996, 1006 (Fed. Cir. 2018) ("[A] a change to a parameter may be patentable if the parameter was not recognized as 'result-effective."')). The Office has not established any connection or nexus between the recited ratio and stability of the claimed composition. Indeed, there is no teaching or suggestion in the cited references that the ratio of elagolix sodium to anti- gelling agent affects the stability of the composition. The Federal Circuit has made clear that there is not sufficient evidence to find   a variable result-effective if "there was essentially no disclosure of the relationship between the variable and the result in the prior art." 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, it would have been obvious to one of ordinary skill in the art to optimize amounts of Compound A, mannitol, and sodium carbonate to formulate a composition comprising Compound A, mannitol and sodium carbonate amounts of active agents and excipients is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable amounts and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosage given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  In the instant case, the skilled artisan would have been motivated to optimize the amount of Compound A to arrive at a tablet composition with the desired dosage within the amounts taught in the prior art.  As set forth above, Li teaches the use of sodium carbonate as component to be activated to release the drug.  The skilled artisan would have been motivated to optimize the amount of sodium bicarbonate in the composition to achieve the desired rate of release of the drug from the tablet.


Applicant argues:
As explained in further detail below, Applicants submit that a person having ordinary skill in the art would not have been able to predict, based on the disclosures of Guo and Li, that the gas-generating agents identified by Li would been suitable to reduce gelling of the API and/or reduce generation of the lactam degradation product (i.e., Compound B).  First, and as explained in the present application, several challenges needed to be overcome to develop an immediate release tablet for elagolix sodium. For example, it was first reported in the present application that elagolix sodium has a tendency to form a gel, particularly when present at an amount greater than about 10%.  In addition, the present application explains that in early formulation development studies "initial tablets prepared by granulating Compound A with typical pharmaceutical excipients showed incomplete dissolution of Compound A." Neither Guo nor Li even identify, let alone provide a solution for overcoming, such challenges in formulation development. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In response to applicant's argument that the cited art does not teach the use of sodium carbonate as an anti-gelling agent, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As set forth above, Li suggests a composition comprising Compound A wherein the excipients include mannitol and sodium carbonate.  As set forth above, it would have been prima facie obvious to a person of ordinary skill in the art, formulate a solid composition comprising Compound A, mannitol, and sodium carbonate wherein the composition is formulated for immediate release in view of the teachings of Li with a reasonable expectation of success.  The Examiner notes that sodium carbonate, is the elected anti-gelling agent, and thus reads on anti-gelling agent.  Mannitol is the elected water soluble filler and thus reads on water soluble filler.  Thus, as set forth above, it would have prima facie obvious to one of ordinary skill in the art to arrive at a solid composition comprising Compound A; a water soluble filler, mannitol; and an anti-gelling agent, sodium carbonate, wherein the composition is formulated for immediate release in view of the cited references.  The prior art does not explicitly teach the disclosed composition possesses the disclosed stability properties.  However, the above pharmacokinetic parameters depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations comprising Compound A; a water soluble filler, mannitol; and an anti-gelling agent, sodium carbonate that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
	
Conclusion
Claims 211-223, 228-237, 242-251, and 257-280 are rejected.
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628